SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Clarification about news: Princing Policy Rio de Janeiro, December 4 th , 2013 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the request made by the Brazilian Securities Commission (CVM) to clarify the parameters of the pricing policy disclosed on November 29 th 2013 in comparison to those announced on October 30 th , informs: The pricing methodology for diesel and gasoline applied as of November 29 th, 2013 contains parameters based on variables, such as oil products price in international markets, foreign exchange rate and weighing associated with the origin of the product sold, whether it is refined in Brazil or imported. The price readjustments will not be automatic, as a direct consequence of the pricing formula. The methodology establishes readjustment ranges and determines that the Executive Board has discretional power in light of the dynamics of the domestic and international markets. Regarding speculations about the exit of President Maria das Graças Silva Foster, Petrobras refutes any affirmation of this kind. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 4, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
